        Case 3:19-cv-01556-MEM Document 26 Filed 07/28/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD PATCHCOSKI, et al,                :

           Plaintiffs                    :    CIVIL ACTION NO. 3:19-1556

   v.                                    :         (JUDGE MANNION)

W.L. GORE & ASSOC., INC, et al, :

         Defendants                      :


                                   ORDER


     In accordance with the Memorandum issued this same day, and upon

consideration of the defendants’ motion to dismiss, (Doc. 6), IT IS HEREBY

ORDERED THAT:

     (1)     The defendants’ motion is DENIED with respect to plaintiff

             Edward Patchcoski’s design defect strict liability claim in Count I

             of the complaint, (Doc. 1-1), and this claim shall PROCEED;

     (2)     The defendants’ motion is DENIED with respect to the plaintiff’s

             manufacture defect strict liability claim in Count I of the complaint,

             (Doc. 1-1), and this claim shall PROCEED;

     (3)     The defendants’ motion is DENIED with respect to the plaintiff’s

             negligence claim in Count II of the complaint, (Doc. 1-1), and this

             claim shall PROCEED;
         Case 3:19-cv-01556-MEM Document 26 Filed 07/28/20 Page 2 of 2




       (4)     The defendants’ motion is DENIED with respect to the loss of

               consortium claim of plaintiff Susan Patchcoski in Count III of the

               complaint, (Doc. 1-1), and this claim shall PROCEED; and

       (5)     The defendants shall file their answer to all of the claims in the

               plaintiffs’ complaint within 14 days of the date of this Order.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: July 28, 2020
19-1556-01-ORDER




                                        -2-
